
	

115 S2254 IS: Tax Cuts and Jobs Act
U.S. Senate
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2254
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2017
			Mr. Menendez (for himself, Mr. Booker, Mr. Cardin, Mrs. Murray, Mrs. Gillibrand, Mr. Van Hollen, Ms. Harris, Mr. Blumenthal, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prevent unfair double taxation by ensuring that the deduction for State and local taxes is not
			 reduced, suspended, or eliminated.
	
	
		1.Short title
 This Act may be cited as the Tax Cuts and Jobs Act.
 2.Preventing reduction, suspension, or elimination of the deduction for State and local taxesNotwithstanding any other law or any subsequent Act, the deduction allowed pursuant to section 164 of the Internal Revenue Code of 1986 shall not be reduced, suspended, or eliminated in any manner.
		
